Citation Nr: 1018849	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1971.  He passed away in July 2007.  The Appellant 
is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St.Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2007.  The primary cause of 
death listed on the Veteran's death certificate is blunt 
force trauma to the head, injuries sustained as the result of 
a fall in a wooded, hilly area adjacent to the decedent's 
back yard at his residence.

2.  At the time of his death, the Veteran had three service- 
connected disabilities: posttraumatic stress disorder (PTSD), 
rated as 70 percent disabling; bilateral tinnitus, rated as 
10 percent disabling; and bilateral hearing loss, 
noncompensable.

3.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran's 
service-connected PTSD contributed to his fall in the woods 
and subsequent blunt force trauma to the head.

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
is moot.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Appellant's favor, 
the Veteran's service-connected PTSD materially contributed 
to his death.  38 U.S.C.A. §§ 101(16), 1103, 1110, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.310, 3.312, 3.300 
(2009).

2.  The claim for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2009).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In any event, since the 
Board is granting the cause of death claim, there is no need 
to discuss in detail whether there has been compliance with 
the notice and duty to assist provisions of the VCAA because 
even if, for the sake of argument, there has not been, this 
is inconsequential and, therefore, at most harmless error.  
See 38 C.F.R. § 20.1102.  In addition, since the cause of 
death award provides the greatest available benefit, the 
remaining issue on appeal is moot.

Service Connection Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to 
the standards applicable to disability compensation, his 
surviving spouse is generally entitled to DIC.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); 
see generally 38 U.S.C.A. Chapter 11. Generally, a Veteran's 
death is service connected if it resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

In short, the Appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) a previously nonservice-connected disability that was in 
fact incurred or aggravated by service; (2) or an already 
service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for death 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the time of his death, the Veteran was service-connected 
for PTSD.  Treatment records show he also had macular 
degeneration.  The primary cause of death listed on the 
Veteran's death certificate is blunt force trauma to the 
head, injuries sustained as the result of a fall in a wooded, 
hilly area adjacent to the decedent's back yard at his 
residence.  According to the Appellant, she and the Veteran 
were sitting on the porch swing on the evening of his death.  
She went to bed early due to a headache and left him on the 
porch.  When the Appellant woke up at 1 AM, the Veteran had 
not come to bed.  He was eventually found near a pond in a 
wooded area, where the Appellant stated they never went 
anymore.  He had fallen down a steep incline, hit his head, 
and died.  The Appellant contends that the Veteran would not, 
in his right mind, wandered off the porch into the woods at 
night, due to his severe vision problems.  She argues that he 
must have experienced a flashback and seen or heard something 
in the woods that was not really there.  As a result, he 
wandered off into an area he would not normally go into even 
during the daylight, fell, hit his head, and died.

The Appellant reports that the Veteran had a long history of 
vivid flashbacks.  For example, she recalled a specific 
instance in which the Veteran thought he saw a tank in the 
driveway.  She states that he sometimes heard voices during 
his flashbacks.  She has provided numerous lay statements 
from neighbors and friends which describe the Veteran's 
mental state prior to his death.  They recall various 
instances where the Veteran had flashbacks or became 
extremely confused and thought he was a young man in Vietnam.  
The Appellant and the other lay witnesses are competent to 
testify to what they saw and heard.  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in- 
service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical 
opinion is not always required to establish such a nexus.  
See id.  As pertinent to this holding, the Federal Circuit 
has also previously rejected as 'too broad' the proposition 
that competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Here, 
the Board finds that these statements provide credible 
evidence that the Veteran frequently experienced PTSD-related 
flashbacks which left him disoriented and caused him to make 
poor decisions.

These statements are further supported by the medical 
evidence in the file.  While VA did attempt to obtain an 
opinion from a VA examiner in November 2008, that examiner 
was not able to provide an opinion without resorting to 
speculation, as the examiner did not know the Veteran's 
mental state prior to death.  However, the Veteran's private 
provider, who treated the Veteran for many years and would 
therefore by familiar with his mental state, was able to 
provide an opinion.  In August 2007, the provider stated that 
"it is highly probable [the Veteran] was in a dissociative 
state, due to his PTSD, at the time of his death.  I reached 
this conclusion based on his history of PTSD-related 
dissociation which would be contributory to the situation 
which resulted in his death."  The Board finds that this 
statement is credible, persuasive evidence in favor of the 
Veteran's claim.  See Struck, supra.  Given that the VA 
examiner was not able to offer an opinion, there is no 
negative evidence associated with the claims file.

Here, there is an approximate balance of the positive and 
negative evidence.  In such situations, the benefit of the 
doubt is resolved in the Appellant's favor.  Accordingly, 
service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The 
Appellant's cause of death claim is granted.

38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC 
may be established in the same manner as if the Veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the Veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
for a period of not less than five years from the date of his 
discharge or release from active duty or (3) was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.22(a) (effective Jan. 21, 2000).

DIC benefits granted to a surviving spouse under § 1318 are 
paid in the same manner as if the Veteran's death were 
service connected.  See 38 U.S.C.A. § 1318(a).  In the 
present case, as DIC benefits have already been granted in 
this decision based upon the award of service connection for 
the cause of the Veteran's death, the alternative claim under 
§ 1318 is rendered moot.  The Court has indicated that, only 
if an Appellant's claim for service connection for the cause 
of the Veteran's death is denied under 38 U.S.C.A. § 1310, 
does VA have to also consider an Appellant's DIC claim under 
the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000).  That is, § 1318 provides an 
alternate basis for an award of DIC and does not provide any 
additional benefit for the Appellant.  Section 1318 is only 
applicable if the Veteran's death is found to be nonservice- 
connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of 
the grant of service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310 in the present case, 
the claim of entitlement to DIC under 38 U.S.C. § 1318 is 
moot, and the claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is 
dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


